Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.36 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


    PAUL A. DROCKTON, M.A.,                                MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,
                                                          Case No. 2:20-cv-00662-DB-JCB
    v.

    RAIN INTERNATIONAL, et al.,                              District Judge Dee Benson

                  Defendants.                           Magistrate Judge Jared C. Bennett


         District Judge Dee Benson referred this case to Magistrate Judge Jared C. Bennett

pursuant to 28 U.S.C. § 636(b)(1)(B). 1 As an initial matter, the court notes that pro se Plaintiff

Paul A. Drockton (“Mr. Drockton”) has been permitted to proceed in forma pauperis in this case

under 28 U.S.C. § 1915 (“IFP Statute”). Before the court are: (1) the review of Mr. Drockton’s

complaint 2 under the authority of the IFP Statute; (2) Mr. Drockton’s motion to amend his

complaint; 3 and (3) Mr. Drockton’s motion for email service. 4 The court addresses each of those

issues below. Based on the following analysis, Mr. Drockton is ordered to amend his complaint,

Mr. Drockton’s motion to amend his complaint is moot, and Mr. Drockton’s motion for email

service is denied.


1
    ECF No. 7.
2
    ECF No. 3.
3
    ECF No. 8.
4
    ECF No. 12.
Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.37 Page 2 of 6




                                             ANALYSIS

I.      Review of Mr. Drockton’s Complaint Under the IFP Statute

        Whenever the court authorizes a party to proceed without payment of fees under the IFP

Statute, the court is required to “dismiss the case at any time if the court determines that . . . the

action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

In determining whether a complaint fails to state a claim for relief under the IFP Statute, the

court employs the same standard used for analyzing motions to dismiss for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217-18 (10th Cir. 2007).

Under that standard, the court “look[s] for plausibility in th[e] complaint.” Id. at 1218

(quotations and citations omitted) (second alteration in original). More specifically, the court

“look[s] to the specific allegations in the complaint to determine whether they plausibly support

a legal claim for relief. Rather than adjudging whether a claim is ‘improbable,’ ‘[f]actual

allegations [in a complaint] must be enough to raise a right to relief above the speculative

level.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)) (other quotations

and citation omitted) (second and third alterations in original).

        Additionally, Fed. R. Civ. P. 8 is incorporated into the court’s Rule 12(b)(6) analysis.

U.S. ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1171 (10th Cir. 2010). Rule

8(a)(2) requires that a complaint contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 557) (citations


                                                   2
Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.38 Page 3 of 6




omitted) (alteration in original). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. Rule 8 requires, at least, that the

allegations of a complaint put the defendant fairly on notice of the claims against him. Twombly,

550 U.S. at 555. The twin purposes of a complaint are to give the opposing party fair notice of

the basis for the claims against him so that he may respond and to allow the court to conclude

that the allegations, if proven, show that the plaintiff is entitled to relief. Monument Builders of

Greater Kan. City, Inc. v. Am. Cemetery Ass’n of Kan. 891 F.2d 1473, 1480 (10th Cir. 1989).

       In analyzing Mr. Drockton’s complaint, the court is mindful that he is proceeding pro se

and that “[a] pro se litigant’s pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991); see also, e.g., Ledbetter v. City of Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).

However, it is not “the proper function of the district court to assume the role of advocate for the

pro se litigant,” Bellmon, 935 F.2d at 1110, and the court “will not supply additional facts, nor

will [it] construct a legal theory for [a pro se] plaintiff that assumes facts that have not been

pleaded.” Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam). Indeed, as the

Court of Appeals for the Tenth Circuit stated:

               The broad reading of [a pro se] plaintiff’s complaint does not
               relieve the plaintiff of the burden of alleging sufficient facts on
               which a recognized legal claim could be based. . . . [C]onclusory
               allegations without supporting factual averments are insufficient to
               state a claim on which relief can be based. This is so because a pro
               se plaintiff requires no special legal training to recount the facts
               surrounding his alleged injury, and he must provide such facts if
               the court is to determine whether he makes out a claim on which
               relief can be granted. Moreover, in analyzing the sufficiency of the
               plaintiff’s complaint, the court need accept as true only the



                                                   3
Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.39 Page 4 of 6




                plaintiff’s well-pleaded factual contentions, not his conclusory
                allegations.

Bellmon, 935 F.2d at 1110 (citations omitted).

         Under the foregoing standards, and even when the court liberally construes Mr.

Drockton’s complaint, the court concludes that the complaint fails to satisfy the minimum

pleading requirements of Rule 8(a)(2). Although Mr. Drockton purports to allege a cause of

action for federal civil RICO violations, he has not provided any factual allegations that would

support such a claim. Furthermore, other than a few conclusory allegations, the remainder of Mr.

Drockton’s complaint contains only asserted causes of action that he claims he will

“demonstrate.” 5

         For those reasons, and pursuant to the standards for dismissal under Rule 12(b)(6), the

court concludes that Mr. Drockton’s complaint fails to state claims upon which relief can be

granted. At the same time, the court recognizes that “[d]ismissal of a pro se complaint for failure

to state a claim is proper only where it is obvious that the plaintiff cannot prevail on the facts he

has alleged and it would be futile to give him an opportunity to amend.” Kay, 500 F.3d at 1217

(quotations and citation omitted). Because Mr. Drockton has failed to include any well-pleaded

factual allegations in his complaint, the court cannot conclusively determine whether he has any

viable claims. Accordingly, Mr. Drockton is hereby provided with an opportunity to amend his

complaint. Mr. Drockton shall file an amended complaint that complies with the requirements

set forth in the above-referenced authorities on or before November 24, 2020. Failure to do so

will result in a recommendation to Judge Benson that this action be dismissed.


5
    ECF No. 3 at 2-3.

                                                  4
Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.40 Page 5 of 6




II.       Motion to Amend

          The court next addresses Mr. Drockton’s motion to amend his complaint. In that motion,

Mr. Drockton requests leave to add additional defendants and appears to request leave to assert

additional causes of action. Because the court has ordered Mr. Drockton to amend his complaint,

his motion to amend is moot. Mr. Drockton may include any additional defendants or causes of

action in his forthcoming amended complaint.

III.      Motion for Email Service

          Finally, the court addresses Mr. Drockton’s motion for email service. In that motion, Mr.

Drockton requests a court order permitting him to serve all filings in this case upon the named

defendants “at their known emails.” 6 For the following reasons, Mr. Drockton’s motion is

denied.

          The IFP Statute allows the court to screen Mr. Drockton’s forthcoming amended

complaint to determine whether it should be served upon the named defendants or dismissed. 28

U.S.C. § 1915(e)(2)(B). The court has not yet completed that screening process and,

consequently, has not yet determined whether Mr. Drockton’s forthcoming amended complaint

should indeed be served on the named defendants. Until the court completes that screening

process, there is no reason for the named defendants to be served with any documents in this

case. Therefore, this motion is denied.




6
    ECF No. 12 at 1.

                                                  5
Case 2:20-cv-00662-DB-JCB Document 18 Filed 10/27/20 PageID.41 Page 6 of 6




                                              ORDER

         In summary, IT IS HEREBY ORDERED:

         1.       Mr. Drockton shall file an amended complaint that complies with the

                  requirements set forth in the authorities discussed above on or before November

                  24, 2020. Failure to do so will result in a recommendation to Judge Benson that

                  this action be dismissed.

         2.       Mr. Drockton’s motion to amend his complaint 7 is MOOT.

         3.       Mr. Drockton’s motion for email service 8 is DENIED.

         IT IS SO ORDERED.

         DATED October 27, 2020.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge




7
    ECF No. 8.
8
    ECF No. 12.

                                                  6
